COURT OF CHANCERY
                                          OF THE
                                    STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                          LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                       500 N. KING STREET, SUITE 11400
                                                                        WILMINGTON, DELAWARE 19801-3734


                                          September 2, 2022

     Peter J. Walsh, Jr., Esquire                          Edward B. Micheletti, Esquire
     Kevin R. Shannon, Esquire                             Lauren N. Rosenello, Esquire
     Christopher N. Kelly, Esquire                         Skadden, Arps, Slate, Meagher & Flom LLP
     Mathew A. Golden, Esquire                             920 N. King Street, 7th Floor
     Callan R. Jackson, Esquire                            P.O. Box 636
     Potter Anderson & Corroon LLP                         Wilmington, DE 19899-0636
     1313 North Market Street
     Hercules Plaza, 6th Floor
     Wilmington, DE 19801

     Brad D. Sorrels, Esquire
     Wilson Sonsini Goodrich & Rosati, P.C.
     222 Delaware Avenue, Suite 800
     Wilmington, DE 19801

                    Re:    Twitter, Inc. v. Elon R. Musk et al.,
                           C.A. No. 2022-0613-KSJM

      Dear Counsel:

             Defendants Elon R. Musk, X Holdings I, Inc., and X Holding II, Inc. (collectively

      “Defendants”), are granted leave to submit a Reply In Further Support Of Their Motion To

      Compel Production Of Slack Messages (Defendant’s “Fourth Discovery Motion”) by the

      close of business today. 1

             The parties should also be prepared to discuss, during oral argument on Tuesday,

      September 6, 2022, whether Twitter, Inc. (“Plaintiff”) would be willing to submit the


      1
       C.A. No. 2022-0613-KSJM, Docket (“Dkt.”) 264; see also Dkt. 319 (Pl.’s Opposition To
      Defs.’ Fourth Disc. Mot.); Dkt. 335 (Defs.’ Mot. For Leave To Submit A Reply); Dkt. 340
      (Pl.’s Opposition to Defs.’ Mot. For Leave To Submit A Reply).
C.A. No. 2022-0613-KSJM
September 2, 2022
Page 2 of 3

requested Slack Messages data to Defendants pursuant to a modified “quick peek”

arrangement. 2

       Here is why I make this proposal: Although I made clear early on that discovery

would be bilateral, Plaintiff’s discovery efforts and the corresponding burdens have been

far greater than those of Defendants. Plaintiff has produced documents from 42 custodians

in addition to being ordered to create the “historical snapshot” that was the subject of

Defendants’ Second Discovery Motion. 3 Defendants have had it much easier, producing

documents from only two custodians. Given the lopsided nature of discovery efforts to

date, and the added burden that producing Slack Messages from additional custodians

would impose on Plaintiff, it seems reasonable to shift some of the burden of Defendants’

request to Defendants.

       As modifications to the typical quick-peek arrangement, I suggest that: the data be

provided on an attorneys’-eyes-only basis to Defendants for a limited duration (maybe five

days); Defendants’ counsel review the data and identify those Slack Messages that they

believe, in good faith, are responsive to their discovery requests (the “Responsive



2
  For the uninitiated, a quick-peek arrangement is a tool used in this court to allow a litigant
to produce raw data to an opposing party without waiving privilege or any other rights as
to that data. Usually, quick peeks come in the form of an stipulation, where the parties
agree that the production of the raw data does not constitute a waiver any rights in
connection with that data. In this case, I would enter an order making clear that I would
not view the act of production as giving rise to waiver.
3
  See Dkt. 247 (Letter Decision ordering Plaintiff to product the 9,000 accounts reviewed
in connection with Plaintiff’s Q4 2021 audit, which the parties refer to as the “historical
shapshot”).
C.A. No. 2022-0613-KSJM
September 2, 2022
Page 3 of 3

Messages”); Defendants propose redactions to the Responsive Messages for Plaintiff’s

review; and Defendants destroy or return any data other than the Responsive Messages on

a date certain.

       I have not yet determined to order a quick-peek arrangement or what I will do in the

event the parties do not agree to one. I look forward to hearing the parties’ positions as to

this proposal during the September 6, 2022 hearing.

                                          Sincerely,

                                          /s/ Kathaleen St. Jude McCormick

                                          Kathaleen St. Jude McCormick
                                          Chancellor

cc:    All counsel of record (by File & ServeXpress)